Exhibit 10.01
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is executed as of
November 18, 2009, between ECI TWO RESULTS LLC, a California limited liability
company (“Landlord”), and ARCSIGHT, INC., a Delaware corporation (“Tenant”).
Recitals
     A. Landlord and Tenant entered into a Lease Agreement dated April 24, 2007
(the “Existing Lease”). Under the terms of the Existing Lease Landlord leases to
Tenant (i) the entire Building located at Five Results Way, and containing
approximately 44,320 rentable square feet and (ii) the entire Building located
at Four Results Way and containing approximately 35,309 rentable square feet in
Cupertino, California 95014 (together the “Existing Premises”).
     B. Landlord and Tenant desire to amend the Existing Lease to (i) provide
for Tenant to lease additional space containing approximately 36,783 rentable
square feet (the “Expansion Premises”), on the first and second floors of the
building located at Six Results Way, (ii) establish the Base Rent for the
Expansion Premises (iii) extend the Term of the Lease, (iv) establish the Base
Rent during the extension of the Term, (v) provide for Landlord to demise the
Expansion Premises from the remainder of the building located at Six Results
Way, (vi) provide for Landlord to take the Expansion Premises to “warm shell”,
(vii) provide for Landlord to construct “Tenant Improvements” in the Expansion
Premises in accordance with plans to be mutually agreed to by Landlord and
Tenant, (viii) provide for Tenant to temporarily use the first floor of Nine
Results Way (the “Temporary Space”), (ix) grant Tenant a right of first offer
for any other space in Six Results Way, (x) amend the Parking provisions in the
Existing Lease, (xi) amend the Security Deposit provisions of the Existing
Lease, and (xii) make other changes, all as provided below. The approximate
configuration and location of the Expansion Premises are shown on Exhibit A
attached hereto. The approximate configuration and location of the Temporary
Space is shown on Exhibit A-1 attached hereto.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Lease is amended as follows:
     1. Definitions. The Existing Lease, as amended by this Amendment, is herein
called the “Lease.” Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this Amendment shall have the same
meanings given such terms in the Existing Lease.
     2. Use of the Temporary Space. Commencing on the date Landlord delivers a
fully executed copy of this Amendment to Tenant and continuing until two
(2) months after the “Expansion Commencement Date” (as defined below), Tenant
shall have the right to use

1



--------------------------------------------------------------------------------



 



the Temporary Space for up to four (4) hours per week at no cost, except for the
costs of any janitorial services Tenant provides to the Temporary Space;
provided, however, Landlord shall have the right, effective at any time after
the Expansion Commencement Date, to terminate Tenant’s use of the Temporary
Space upon two (2) weeks prior written notice to Tenant. Tenant’s use of the
Temporary Space shall be subject to the terms of the Existing Lease, except that
(a) Tenant shall not be obligated to pay Base Rent, electricity, Operating Costs
and Taxes for the Temporary Space, (b) Landlord shall provide only electricity,
lighting and water to the Temporary Space during Tenant’s use of the Temporary
Space, (c) Landlord shall not provide heating ventilating and air conditioning
to the Temporary Space and (d) Landlord shall not be obligated to maintain in
effect any insurance on Nine Results Way on an “all risk” or “special form”
basis. If there is a fire or other casualty at Nine Results Way that affects
Tenant’s ability to use the Temporary Space, then (i) Landlord shall not be
obligated to repair or restore the damage, and (ii) commencing on the date of
the fire or other casualty Landlord shall be relieved of the obligation to
provide the Temporary Space to Tenant. Tenant acknowledges that the HVAC system
for the Temporary Space is not functioning. Tenant shall be responsible for any
janitorial services Tenant desires at the Temporary Space, at Tenant’s sole cost
and expense.
     3. Construction of Tenant Improvements. Landlord and Tenant shall perform
their respective obligations with respect to design and construction of any
improvements to be constructed and installed in the Expansion Premises (the
“Tenant Improvements”), as provided in the Construction Rider attached hereto as
Exhibit B (the “Construction Rider”).
     4. Expansion Commencement Date. The Expansion Commencement Date (the
“Expansion Commencement Date”) shall be the earlier of (a) the date on which
Landlord tenders possession of the Expansion Premises to Tenant, with all of
Landlord’s construction obligations “Substantially Completed” as provided in the
Construction Rider or, in the event of any “Tenant Delay,” as defined in the
Construction Rider, the date on which Landlord could have done so had there been
no such Tenant Delay; or (b) the date upon which Tenant actually occupies and
conducts business in any portion of the Expansion Premises. The parties
anticipate that the Expansion Commencement Date will occur on or about May 1,
2010 (the “Scheduled Expansion Commencement Date”); provided, however, that
Landlord shall not be liable for any claims, damages or liabilities if the
Expansion Premises are not ready for occupancy by the Scheduled Expansion
Commencement Date.
     5. Leasing of Expansion Premises. Commencing on the Expansion Commencement
Date and continuing through the “New Expiration Date” (as defined below)
Landlord leases to Tenant and Tenant leases from Landlord the Expansion
Premises. From and after the Expansion Commencement Date and continuing through
the remainder of the Term, as the Term may be extended, the term “Premises”
shall mean both the Existing Premises and the Expansion Premises. The parties
agree that the Existing Premises contain 79,629 rentable square feet, the
Expansion Premises contain 36,783 rentable square feet, and the Premises contain
116,412 rentable square feet.
     6. Extension of the Term. The Term of the Lease is hereby extended to be
eighty-four (84) full calendar months (plus any first partial month) following
the Expansion

2



--------------------------------------------------------------------------------



 



Commencement Date (the “Extension Term”), and unless sooner terminated, shall
expire on the last day of the eighty-fourth (84th) full calendar month following
the Expansion Commencement Date (the “New Expiration Date”). When the Expansion
Commencement Date has been established, Landlord and Tenant shall at the request
of either party confirm the Expansion Commencement Date and the New Expiration
Date in writing.
     7. Base Rent for the Premises. Commencing on the Expansion Commencement
Date Tenant shall pay to Landlord Base Rent of $2.06 per month per rentable
square foot in the Premises on a “triple net” basis, in accordance with the
provisions of the Existing Lease, as amended herein. On each May 1 following the
Expansion Commencement Date the Base Rent shall increase by three percent (3%)
over the Base Rent payable in the immediately preceding month. Prior to May 1,
2010 Tenant shall pay Base Rent for the Existing Premises in accordance with the
provisions of the Existing Lease. Commencing on May 1, 2010 Tenant shall pay to
Landlord Base Rent of $2.06 per month per rentable square foot in the Existing
Premises on a “triple net” basis, subject to annual increases on each May 1
following the Expansion Commencement Date as provided above in this paragraph.
     8. First Month’s Base Rent for the Expansion Premises. Concurrent with
Tenant’s delivery to Landlord of copies of this Amendment executed by Tenant,
Tenant shall also deliver to Landlord the first full month’s Base Rent for the
Expansion Premises in the amount of $75,772.98.
     9. Addition of Six Results Way to the Project, and Tenant’s Share.
Effective on the Expansion Commencement Date (a) the Project shall mean Two,
Three, Four, Five and Six Results Way, which includes the parcels of land on
which the Project is situated and (b) the rentable area of the Project shall be
221,031 rentable square feet. From and after the Expansion Commencement Date
“Tenant’s Share” of Six Results Way shall be 49.2%.
     10. Operating Costs and Taxes. Tenant shall pay Tenant’s Share of Operating
Costs and Taxes for the Existing Premises in accordance with the provisions of
the Existing Lease. In addition, Tenant shall pay Tenant’s Share of Operating
Costs and Taxes for Six Results Way. Operating Costs shall include Operating
Costs at the Project and the Campus level in accordance with the provisions of
Section 3.2 (a) of the Existing Lease.
     11. Maintenance of Six Results Way. Landlord shall maintain the exterior
appearance of that portion of Six Results Way which is not part of the Expansion
Premises to the same standard as Landlord maintains the exterior of the
Expansion Premises. Landlord shall be responsible for all costs to maintain that
portion of Six Results Way which is not part of the Expansion Premises.
     12. Bridge. As of the date of this Amendment there is a bridge (the
“Bridge”) connecting Five Results Way and Six Results Way. Landlord’s existing
development plan with the City of Cupertino, CA (the “City”) calls for the
Bridge to be removed. Promptly after Landlord delivers a fully executed copy of
this Lease to Tenant, Landlord agrees to request the City to grant an amendment
to the development plan to allow Landlord not to

3



--------------------------------------------------------------------------------



 



remove the Bridge. If the City does not allow the Bridge to remain, then the
rentable area in the Expansion Premises will be amended based on the removal of
the Bridge.
     13. Parking. Commencing on the Expansion Commencement Date Tenant shall
have the right to use (a) forty-three (43) unreserved, unassigned and
non-exclusive parking spaces in the garage located under Six Results Way (the
“Garage”), and (b) three hundred fifty-two (352) unreserved, unassigned and
non-exclusive surface parking spaces, all in accordance with the provisions of
Article 37 of the Existing Lease. Further, Tenant may use all of the remaining
parking spaces in the Garage until such time as Landlord leases space in Six
Results Way to a third party. When Landlord leases space in Six Results Way to a
third party (i) the first forty-three (43) parking spaces from the entrance to
the Garage will become reserved parking spaces for Tenant’s use and (ii) Tenant
will no longer have the right to use the remaining parking spaces in the Garage.
Landlord shall not be obligated to enforce Tenant’s reserved parking spaces.
When Tenant has the right to forty-three (43) reserved parking spaces, Tenant
shall be responsible for Landlord’s costs to mark the forty-three (43) parking
spaces as reserved. The unreserved, unassigned and non-exclusive surface parking
spaces shall be free of charge through the Term, including any extensions of the
Term. The parking spaces in the Garage shall be free of charge through the New
Expiration Date.
     14. Right of First Offer. The existing Right of First Offer contained in
Article 38 of Exhibit D of the Existing Lease remains unchanged, except as to
the following Right of First Offer with respect to Six Results Way. The
following Right of First Offer is added as a new provision in the Lease with
respect to Six Results Way:
     “RIGHT OF FIRST OFFER.
     (a) Provided that ArcSight, Inc. has not assigned this Lease or sublet any
or all of the Premises other than to a Permitted Transferee (it being intended
that all rights pursuant to this provision are and shall be personal to the
original Tenant under this Lease and shall not be transferable or exercisable
for the benefit of any Transferee other than a Permitted Transferee), and
provided Tenant is not in default under this Lease at the time of the exercise
of any such right or at any time thereafter until delivery of possession of the
space to Tenant, subject to any and all rights granted by Landlord or asserted
by others with respect to such space (including renewal and extension rights and
rights of first offer, first negotiation, first refusal or other expansion
rights), and subject to Landlord’s right to extend or renew any then existing
lease of the space or otherwise to lease the space to any tenant, subtenant or
other occupant of the space, Tenant shall have a two time right of first offer
to lease any space in Six Results Way. Each such space is herein called a
“Particular ROFO Space”. Landlord and Tenant agree that as of the date of this
Amendment Six Results Way is entirely vacant and unleased.

4



--------------------------------------------------------------------------------



 



     (b) Such right of first offer may only be exercised with respect to a
Particular ROFO Space at one of two times, either (i) when the Particular ROFO
Space first becomes, or will become, available to lease, or (ii) if Tenant fails
to exercise such initial right of first offer, then when the Particular ROFO
Space again becomes, or will become, available to lease during the Term
following expiration or other termination of the lease of the Particular ROFO
Space to a third party. Such right of first offer may only be exercised with
respect to all of the Particular ROFO Space being offered by Landlord. If the
Particular ROFO Space becomes, or will become available, Landlord shall offer to
lease the Particular ROFO Space to Tenant at the same rent and on the same terms
that Landlord intends to offer to other prospective tenants. Tenant shall have
ten (10) Business Days following receipt of Landlord’s offer with respect to the
Particular ROFO Space within which to notify Landlord in writing of its
intention to lease the Particular ROFO Space, and such notice, if given by
Tenant, shall constitute an acceptance of Landlord’s terms for the lease of the
Particular ROFO Space. If Tenant exercises such right of first offer, the
Particular ROFO Space to be leased by Tenant shall be leased on the same terms
and conditions as are contained in this Lease except for the economic and other
terms specifically set forth in Landlord’s notice, and the parties shall execute
an amendment to this Lease to include the Particular ROFO Space in the Premises
and otherwise to provide for the leasing of such space on such terms. If Tenant
fails so to exercise Tenant’s right of first offer within such seven
(7) Business Day period, Landlord may thereafter lease such Particular ROFO
Space to other prospective tenants.
     (c) If Tenant does not lease the Particular ROFO Space from Landlord when
it is first offered to Tenant by Landlord, or when it is offered following the
initial leasing of the Particular ROFO Space, then this right of first offer
shall terminate with respect to the Particular ROFO Space and Tenant shall have
no further rights to lease the Particular ROFO Space.”
     15. Amendment of the Existing Security Deposit Provision. A new Sub
-subsection (d) is added to Article 40, Subsection A in Exhibit D to the
Existing Lease, which reads as follows: “If at any time during the Term either
(i) the market capitalization of ArcSight, Inc. drops below $400,000,000,
(ii) ArcSight, Inc.’s cash drops below $50,000,000, or (iii) ArcSight, Inc. has
cumulative negative earnings in four (4) consecutive quarters, then within
thirty (30) days after the occurrence of any one (1) of such three conditions,
ArcSight, Inc. shall deliver to Landlord a new L/C with a Face Amount equal to
$800,000.00 in accordance with the requirements contained in Sub-subsection
(a) of such Article 40, Subsection, to be held by Landlord in accordance with
the provisions of Article 40, Subsection A of the Existing Lease. If (x) Tenant
delivers the $800,000.00 L/C in accordance with the above provisions, and (y) at
any time after such delivery, (1) the market

5



--------------------------------------------------------------------------------



 



capitalization of ArcSight, Inc. exceeds $400,000,000 for thirty
(30) consecutive days, (2) ArcSight, Inc.’s cash is $50,000,000 or more for
thirty (30) consecutive days, and (3) ArcSight, Inc.’s earnings are cumulatively
positive during four (4) consecutive quarters, then upon the concurrent
satisfaction of all three (3) conditions, the requirement for the $800,000 L/C
will be extinguished, at which time Landlord shall not have the right to draw on
the L/C, but shall deliver the $800,000 L/C to Tenant.
     16. SNDA. Landlord shall use commercially reasonable, good faith efforts to
obtain from the current holder of any Encumbrance within sixty (60) days after
complete execution of this Amendment, a Subordination, Non-Disturbance and
Attornment Agreement ((“SNDA”) in a commercially reasonable form, evidencing the
subordination of the Lease, as amended by this First Amendment, to the
Encumbrance, the agreement of the holder of any such Encumbrance to not disturb
Tenant upon termination of such Encumbrance so long as Tenant is not in default
under the Lease, as amended herein, and the agreement of Tenant to attorn to the
holder of such Encumbrance. The SNDA may include customary commercially
reasonable terms, such as the agreement of Tenant to provide the holder of such
Encumbrance notice and opportunity to cure any Landlord default under the Lease
(including the opportunity to take possession of the Property as provided in the
Encumbrance). Within ten (10) Business Days after receipt of the SNDA Tenant
shall execute and deliver the SNDA to Landlord. Tenant shall be responsible for
all costs and fees charged by any holder of an Encumbrance to prepare or
negotiate an SNDA.
     17. Broker. Landlord shall pay the fee or commission to Colliers
International (the “Broker”) in accordance with Landlord’s separate written
agreement with the Broker. Tenant warrants and represents to Landlord that in
the negotiating or making of this Amendment neither Tenant nor anyone acting on
Tenant’s behalf has dealt with any broker or finder who might be entitled to a
fee or commission for this Amendment other than the Broker. Tenant shall
indemnify and hold Landlord harmless from any claim or claims, including costs,
expenses and attorney’s fees incurred by Landlord asserted by any other broker
or finder for a fee or commission based upon any dealings with or statements
made by Tenant or Tenant’s representatives in connection with this Amendment.
     18. Termination. If the Expansion Commencement Date does not occur before
September 1, 2010, subject to day for day extension by reasons of force majeure
(as defined in Article 26 of the Lease) and/or “Tenant Delay” (as defined in
Exhibit B attached hereto), then Tenant may Terminate this Amendment and have no
liability for any Tenant Improvements, Base Rent, Additional Rent, or other
costs or expenses associated with the Expansion Premises. If Tenant does
terminate this Amendment under the provisions of this paragraph, then
retroactive to May 1, 2010 the Base Rent for the Existing Premises shall revert
to the Base Rent under the Lease, and within ten (10) days after the date Tenant
terminates this Amendment Tenant shall pay to Landlord the shortfall in Base
Rent. If on or before November 19, 2009 Tenant does not execute this Amendment
in a form acceptable to Landlord, then each day after November 19, 2009 that
Tenant does not so execute this Amendment shall be a day of Tenant Delay.
     19. Miscellaneous; Full Force and Effect; No Other Amendment. The
submission of this Amendment for examination does not constitute an offer or an
option to extend the Term

6



--------------------------------------------------------------------------------



 



of the Existing Lease, and does not constitute an offer or an option for Tenant
to lease or use the Expansion Premises. This Amendment shall become effective as
a binding agreement only upon execution and delivery of a fully executed copy by
Landlord to Tenant. Except as amended by this Amendment, the Existing Lease has
not been amended or modified; and all of the terms and provisions of the
Existing Lease, as modified by this Amendment, remain unmodified and in full
force and effect. Landlord and Tenant hereby ratify the Existing Lease, as
amended herein. This Amendment contains the entire agreement between Landlord
and Tenant regarding the subject matters contained herein, and except for the
Existing Lease, supersedes all prior of contemporaneous agreements,
understandings, proposals and other representations by or between Landlord and
Tenant, whether written or oral, all of which are merged herein. This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Amendment is hereby executed and
delivered in multiple counterparts, each of which shall have the force and
effect of an original.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the day and year first above written.

                          LANDLORD:       TENANT:    
 
                        ECI TWO RESULTS LLC,
a California limited liability company       ARCSIGHT, INC.,
a Delaware corporation    
 
                       
by:
  Embarcadero Capital Investors Two,                
 
  LP,
a Delaware limited partnership,
sole member       By:
Name:
Title:   /s/ Stewart Grierson

 
Stewart Grierson
Chief Financial Officer
      by   Embarcadero Capital Partners LLC,
a Delaware limited liability company,
sole general partner      
By:
Name:
Title:  
/s/ Thomas Reilly
 
Thomas Reilly
CEO and President    
 
                       
 
  by:   Hamilton Partners, LP
Manager                
 
                       
 
  by:   Hamilton Ventures, Inc.,
general partner                
 
                       
 
  by:   /s/ John Hamilton
 
John Hamilton, President                

(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
THE EXPANSION PREMISES
[Plans Omitted]

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
THE TEMPORARY SPACE
[Plans Omitted]

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit A-1, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
CONSTRUCTION RIDER
     1. (a) Existing Premises. Tenant has been occupying the Existing Premises
pursuant the Existing Lease. Tenant shall take the Existing Premises in their
existing “AS IS” condition.
          (b) Tenant shall take the Temporary Space in its existing “AS IS”
condition.
          (c) Landlord shall demise the Expansion Premises from the balance of
Six Results Way.
          (d) Landlord shall take the Expansion Premises to a “warm shell”
condition in accordance with the provisions attached hereto as Exhibit B-1.
     2. Tenant Improvements. Landlord shall with reasonable diligence through a
contractor (the “Contractor”) designated by Landlord construct and install in
the Expansion Premises the improvements and fixtures provided for in this
Construction Rider (“Tenant Improvements”). Upon request by Landlord, Tenant
shall designate in writing an individual authorized to act as Tenant’s
Representative with respect to all approvals, directions and authorizations
pursuant to this Construction Rider.
          2.1. Plans.
          (a) Space Plan. The Tenant Improvements in the Expansion Premises
shall be constructed using Building standard materials and finishes
substantially as shown on (i) the “Tenant Improvement Specifications” attached
hereto as Exhibit B-3 and (ii) the space plan dated November 11, 2009 (the
“Approved Space Plan”) identified as Project Number 06736.00 and which has been
prepared by Korth Sunseri Hagey Architects who has been retained by Landlord as
the space planner for the Expansion Premises (“Space Planner). The Tenant
Improvement Specifications and Approved Space Plan have been approved by
Landlord and Tenant. The Approved Space Plan is attached hereto as Exhibit B-2.

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



          (b) Construction Documents. As soon as may be reasonably practicable
after execution and delivery of the Lease, the Space Planner will prepare and
deliver to Tenant detailed plans and specifications consistent with the Approved
Space Plan and sufficient to permit the construction of the Tenant Improvements
by the Contractor (“Construction Documents”). Tenant shall respond to the
Construction Documents within five (5) Business Days after receipt thereof,
specifying any changes or modifications Tenant desires in the Construction
Documents which are required because the Construction Documents are inconsistent
with the Approved Space Plan, and so long as such changes do not increase the
costs of the Tenant Improvements. Tenant shall make no changes to the Final
Construction Documents without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion if any such change or
modification would (a) directly or indirectly delay “Substantial Completion” (as
hereinafter defined) of the Tenant Improvements, and/or (b) increase the cost of
designing or constructing the Tenant Improvements. Any disapproval by Tenant
shall also specify in detail the reasons for Tenant’s disapproval, together with
a detailed listing of those changes or modifications to the Construction
Documents which would cause Tenant to approve the Construction Documents
(“Tenant’s Plans Changes”). The Space Planner will then revise the Construction
Documents, as such may be reasonably approved by Landlord, and resubmit the
Construction Documents to Tenant for its approval. So long as the revised
Construction Documents incorporate Tenant’s list of changes contained in
Tenant’s Plans Changes, then any subsequent changes requested by Tenant to the
Construction Documents shall be deemed to be a Tenant Delay. Tenant shall
approve or disapprove the same within three (3) Business Days after receipt. The
revised Construction Documents, as approved by Tenant and Landlord, are
hereinafter referred to as the “Final Construction Documents”. In no event shall
changes requested by Tenant to the Construction Documents increase the costs of
the Tenant Improvements.
     Additional interior decorating services and advice on the furnishing and
decoration of the Premises, such as the selection of fixtures, furnishings or
design of mill work, shall be provided by Tenant at its expense, but shall be
subject to the reasonable approval of Landlord.
          2.2. Construction. Landlord shall proceed with reasonable diligence to
cause the Tenant Improvements to be Substantially Completed on or prior to the
Scheduled Expansion Commencement Date. The Tenant Improvements shall be deemed
to be “Substantially Completed” when they have been completed in accordance with
the Final Construction Documents except for finishing details, minor omissions,
decorations and mechanical adjustments of the type normally found on an
architectural “punch list”. (The definition of Substantially Completed shall
also define the terms “Substantial Completion” and “Substantially Complete.”)
          Following Substantial Completion of the Tenant Improvements and before
Tenant takes possession of the Expansion Premises (or promptly thereafter and in
any event no later than 21 days after Substantial Completion), Landlord, the
Contactor and Tenant shall inspect the Expansion Premises and collectively
prepare a “punch list” of agreed items of construction remaining to be
completed. Landlord shall promptly complete the items set forth in the punch
list as soon as reasonably possible. Tenant shall cooperate with and accommodate
Landlord and the Contractor in completing the items on the punch list.

Exhibit B, Page 2



--------------------------------------------------------------------------------



 



          Landlord will not charge Tenant for repairs or replacements where a
contractor or vendor has provided warranty coverage and the issuer of the
warranty pays for, or makes, repairs or replacements under the warranty.
          2.3. Cost of Tenant Improvements. Except as otherwise provided in this
Construction Rider, Landlord shall pay for the cost of the design, construction
and installation of the Tenant Improvements in accordance with the Final
Construction Documents.
          4.4. Changes. If Tenant requests any change, addition or alteration in
or to any Final Construction Documents (whether one or more, hereinafter called
“Changes”) Landlord shall cause the Space Planner to prepare additional proposed
Construction Documents containing such Changes. Tenant shall be responsible for
the costs and fees charged by the Space Planner for the Space Planner making any
proposed Changes to the Final Construction Documents (even if such Changes are
not used in the construction of Tenant Improvements) and Tenant shall pay to
Landlord such additional costs and fees of the Space Planner within five
(5) days after Tenant receives the invoice from Landlord therefor. As soon as
practicable after the completion of such additional proposed Construction
Documents showing the Changes requested by Tenant, Landlord shall notify Tenant
of the estimated cost of the Changes. Within three (3) Business Days after
receipt of such cost estimate, Tenant shall notify Landlord in writing whether
Tenant approves the Changes. If Tenant approves the Changes, such approved
changes shall be incorporated into the Final Construction Documents, Landlord
shall proceed with the Changes and Tenant shall pay to Landlord all costs
resulting from the Changes within five (5) days after Tenant receives an invoice
from Landlord for the costs of the Changes; provided, however, if any Changes
(or more than one Changes in the aggregate) increases the cost of Tenant
Improvements by more than one percent (1%), then Landlord shall not be obligated
to proceed with the Changes until Tenant has paid to Landlord the total cost of
all Changes. If Tenant fails to approve the Changes within such three (3) day
period, construction of the Tenant Improvements shall proceed as provided in
accordance with the Final Construction Documents (as such Final Construction
Documents may have been previously amended through Changes approved pursuant to
the procedures contained in this Paragraph) prior to the applicable requested
Changes.
          2.5. Delays. Tenant shall be responsible for, and shall pay to
Landlord, any and all costs and expenses incurred by Landlord in connection with
any delay in the commencement or completion of any Tenant Improvements and any
increase in the cost of Tenant Improvements caused by (i) Tenant’s failure to
submit information to the Space Planner or approve any Space Plan or
Construction Documents within the time periods required herein, (ii) the
inclusion by Tenant in the Tenant Improvements of any materials, equipment,
fixtures or other items in the nature of “long lead” items (including any items
that are rare or not readily available, and any custom fabricated items),
(iii) any Changes, or (iv) any other delay requested or caused by Tenant
(collectively, “Tenant Delays”).
     3. Delivery of Expansion Premises. Upon Substantial Completion of the
Tenant Improvements, Landlord shall deliver possession of the Expansion Premises
to Tenant. If

Exhibit B, Page 3



--------------------------------------------------------------------------------



 



Landlord has not Substantially Completed the Tenant Improvements and tendered
possession of the Expansion Premises to Tenant on or before the Scheduled
Expansion Commencement Date specified in Section 2 — Term; Possession of the
Lease, or if Landlord is unable for any other reason to deliver possession of
the Expansion Premises to Tenant on or before such date, neither Landlord nor
its representatives shall be liable to Tenant for any damage resulting from the
delay in completing such construction obligations and/or delivering possession
to Tenant and this Amendment shall remain in full force and effect unless and
until it is terminated under the express provisions of Paragraph 18 of the body
of this Amendment. If any delays in Substantially Completing the Tenant
Improvements are attributable to Tenant Delays, then the Expansion Premises
shall be deemed to have been Substantially Completed and delivered to Tenant on
the date on which Landlord could have Substantially Completed the Expansion
Premises and tendered the Expansion Premises to Tenant but for such Tenant
Delays.
     4. Access to Expansion Premises. Landlord shall allow Tenant and Tenant’s
Representatives to enter the Expansion Premises ten (10) Business Days prior to
the Expansion Commencement Date; provided, however, Tenant and its
representatives shall not interfere with Landlord or the Contractor in
completing the Tenant Improvements.
     Tenant agrees that Landlord shall not be liable in any way for any injury,
loss or damage which may occur to any of Tenant’s property placed upon or
installed in any portion of the Expansion Premises prior to the Expansion
Commencement Date, the same being at Tenant’s sole risk, and Tenant shall be
liable for all injury, loss or damage to persons or property arising as a result
of such entry into the Expansion Premises by Tenant or its representatives.
     5. Ownership of Tenant Improvements. All Tenant Improvements, whether
installed by Landlord or Tenant, shall become a part of the Expansion Premises,
shall be the property of Landlord and, subject to the provisions of the Existing
Lease, as amended by this Amendment, shall be surrendered by Tenant with the
Expansion Premises, without any compensation to Tenant, at the expiration or
termination of the Lease in accordance with the provisions of the Lease.

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit B, Page 4



--------------------------------------------------------------------------------



 



EXHIBIT B-1
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
WARM SHELL
[Description of the Warm Shell
Omitted.]

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
APPROVED SPACE PLAN
[Plans Omitted]

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit B-2, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B-3
ATTACHED TO AND FORMING A PART OF
FIRST AMENDMENT TO LEASE
DATED AS OF NOVEMBER 18, 2009
BETWEEN
ECI TWO RESULTS LLC, AS LANDLORD,
AND
ARCSIGHT, INC., AS TENANT
TENANT IMPROVEMENT SPECIFICATIONS
[Specifications Omitted]

     
 
  INITIALS:
 
   
 
  Landlord JH 
 
  Tenant SG 

Exhibit B-3, Page 1